Citation Nr: 1301623	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  06-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Missouri Veterans Commission

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 2000 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, denied entitlement to service connection for PTSD in a May 2010 decision and remanded the issue remaining on appeal for additional development as a result of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), by the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  The issue remaining on appeal was again remanded by the Board in September 2011.

The Board notes that the appellate record includes a folder identified as a temporary claims folder with VA Forms 21-22, Appointment of Veterans Service Organization as Claimant's representative, dated in August 2008 and May 2010.  There is no indication in the available record as to why these requested appointments were not accepted by VA although both were acknowledged by VA.  Attempts by the Board to obtain a current address and clarification of representation from the Veteran since the last remand have been unsuccessful.  See Board letter to Veteran dated in October 2012.  In an October 2012 letter, the Veteran was informed that if she did not respond with clarification within 30 days of the letter, it would be assumed that she wished to represent herself.  As no response was forthcoming, the Board will proceed as indicated in the letter.

The issue on appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that in accordance with the Board's September 2011 remand instructions the Veteran was scheduled for a VA examination.  An October 2011 report, however, indicates she was notified of the scheduled examination at her address of record, but failed to report.  VA regulations provide that when a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  See 38 C.F.R. § 3.655 (2012).

Although the record shows the AMC obtained VA treatment records from facilities in Missouri and Arizona, there is sufficient information indicating that additional VA treatment records exist pertinent to this claim.  A May 2012 report indicates VA treatment records were updated at VA medical facilities in Salt Lake City, Utah.  Generally, VA medical records are held to be within VA control and are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board further finds that the Salt Lake City VA treatment records should be reviewed to determine if the Veteran has provided a current mailing address so that she may be scheduled for another VA examination.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be taken to determine if the Veteran has provided VA a current mailing address, to include during treatment in May 2012 at VA medical facilities in Salt Lake City, Utah.  If so, the Veteran should be requested to clarify her service organization representation and requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available pertinent VA treatment records.  

Specifically, appropriate efforts must be taken to obtain pertinent VA treatment records, to include a search for any reports maintained by the St. Louis and Heartland - East, Missouri, and Phoenix, Arizona, VA treatment facilities after September 2011 and any VA treatment provided at facilities in Salt Lake City, Utah.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  If a current mailing address is obtained, the Veteran should be scheduled for a VA examination (but, if not the claim file should be reviewed by an appropriate VA examiner) for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that she has an acquired psychiatric disorder other than PTSD as a result of active service or a psychosis that was manifest within one year of her discharge from active service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of any examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


